 

mW NM NN YB BM De ee eee
mH to UFlUuUmNLlUmrE LU Ol Ol OU OKO USO OUND

JUDGE JAMES L. ROBART -

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

UNITED STATES OF AMERICA, } No, CR19-255-JLR

Plaintiff,

) ~PROPOSED}ORDER GRANTING
Vv. ) UNOPPOSED MOTION TO
\} CONTINUE TRIAL AND PRETRIAL

JOSEPH LAWSON SCOTT, MOTIONS DEADLINE

Defendant.

 

 

 

THE COURT has considered the defendant’s unopposed motion to continue the
trial date and pretrial motions deadline and finds that:

(a) taking into account the exercise of due diligence, a failure to grant a
continuance in this case would deny counsel for the defendant the reasonable time
necessary for effective preparation due to counsel’s need for more time to review the
evidence, consider possible defenses, and gather evidence material to the defense, as set
forth in 18 U.S.C. § 3161(h)(7(B}(iv); and

(b) a failure to grant such a continuance in this proceeding would likely result in
a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)G); and

(c) the additional time requested is a reasonable period of delay, as the defendant
has requested more time to prepare for trial, to investigate the matter, to gather evidence
material to the defense, and to consider possible defenses; and

(d) the case is sufficiently complex that it is unreasonable to expect adequate
preparation for pretrial proceedings or the trial itself within the current trial schedule, as
get forth in 18 U.S.C. § 3161(h)(7)(B)Gi); and

- . FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700

PRETRIAL MOTIONS DEADLINE Seattle, Washington 98101
(United States v. Scott, CR19-255-JLR) - | (206) 553-1100

 

 
DO co ~Y HR A FSF WD WV —

we NM HN HO BB VY NO Re RR re Re SEO SEU SUL LULL
ON i Oo se) RO ee S&S Oo oo ol an GA aa On bo re 60D

 

 

(e) the ends of justice will best be served by a continuance, and the ends of
justice outweigh the best interests of the public and the defendant in any speedier trial,
as set forth in 18 U.S.C. § 3161(h)(7)(A); and

(f) the additional time requested between the current trial date of February 24,
2020, and the new trial date is necessary to provide counsel for the defendant the
reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
the facts set forth above; and

(g) the period of delay from the date of this order to the new trial date is
excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(tv).

IT IS THEREFORE ORDERED that the trial date in this matter shall be
continued to Math 2020, and that pretrial motions shall be filed no later than April 1,
2020.

DONE this \G day of January, 2020.

CC) ey §

JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Corey Endo
Assistant Federal Public Defender
Attorney for Joseph Lawson Scott

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700

PRETRIAL MOTIONS DEADLINE Seattle, Washington 98101
(United States vy, Scoit, CR19-255-FLR} - 2 (206) 553-1100

ye

 

 
